         Case 4:20-cv-00398-KGB Document 19 Filed 01/27/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

WESLEY BUFORD, ADC #658393                                                      PETITIONER

v.                               Case No. 4:20-cv-00398-KGB

DEXTER PAYNE, DIRECTOR OF THE
ARKANSAS DIVISION OF CORRECTION                                                RESPONDENT

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Wesley Buford’s complaint is dismissed with prejudice.       The relief

requested is denied.

        It is so ordered this 27th day of January, 2021.



                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
